internal_revenue_service department of the treasury number release date index numbers in re washington dc person to contact telephone number refer reply to cc psi b09-plr-165140-02 date date legend trustee decedent date spouse son daughter grandchild grandchild grandchild trust date date date probate_court great grandchild plr-165140-02 great grandchild great grandchild date date dear this is in response to your letter dated date submitted on behalf of trustee requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed modification to a_trust the information submitted and representations made are summarized as follows decedent died testate on date several years prior to date survived by spouse son daughter grandchild grandchild and grandchild decedent’s will provided for a number of specific bequests a marital bequest and established a residuary_trust trust for the benefit of son daughter and their issue the trustee represents that there have been no actual or constructive additions to the trust after date item vii d of decedent’s will provides that decedent devises and bequeaths the residue of his estate to trustee to be held in trust until twenty-one years after the death of the last survivor among his children and grandchildren who are in being at the time of his death and upon termination the principal of trust shall be divided among its income beneficiaries per stirpes the trustee shall divide the residue into two separate and equal trusts to be designated fund a and fund b item vii d-1 provides that fund a shall be held by trustee for the benefit of daughter and her issue daughter shall receive two-thirds of the net_income so long as she may live in monthly or quarterly installments as she may direct the issue of daughter per stirpes shall receive one-third of the net_income so long as daughter shall live in monthly or quarterly installments as she may direct if all of daughter’s issue predecease her daughter shall thereafter receive the entire net_income so long as she shall live upon daughter’s death or upon decedent’s death if daughter should predecease decedent fund a shall be held for the benefit of the surviving issue of daughter per stirpes and daughter’s issue shall receive the entire net_income until the termination of this trust if any of daughter’s issue should die during the life of the trust the share of income of the deceased issue shall be paid to the then living issue of daughter per stirpes upon the death of daughter without issue surviving or upon the death of daughter’s last surviving issue prior to termination the assets of fund a shall be added to fund b item vii d-2 provides that fund b shall be held by trustee for the benefit of son and his issue son shall receive the entire net_income until he shall have issue in being thereafter he shall receive two-thirds of the net_income so long as he may live in plr-165140-02 monthly or quarterly installments as he may direct son’s issue per stirpes shall receive one-third of the net_income so long as son shall live in monthly or quarterly installments as he may direct upon son’s death or upon decedent’s death if son should predecease decedent fund b shall be held for the benefit of the surviving issue of son per stirpes and his issue shall receive the entire net_income until the termination of this trust if any issue of son should die during the life of the trust the share of income of the deceased issue shall be paid to the then living issue of son per stirpes upon the death of son without issue surviving or upon the death of his last surviving issue prior to termination the assets of fund b shall be added to fund a item ix provides the powers granted to the executor and also to the trustee subject_to the approval of the advisory committee item x provides for an advisory committee consisting of spouse son and daughter item x further provides that the fiduciaries shall consult with the advisory committee regarding all important matters affecting the trust and that the prior written consent and approval of two members of the advisory committee shall be deemed the consent of the committee after the death of two members of the advisory committee the surviving member shall constitute the advisory committee after the death of all members of the advisory committee the executors and trustees and their successors shall exercise their own powers and discretion for all actions taken in accordance with the directions or consent of the advisory committee the fiduciaries shall have full and complete acquittance no party dealing with the executor or trustee or their successors shall be required to ascertain whether the direction or consent of the committee shall have been obtained and all parties dealing with the fiduciaries may do so as though the fiduciaries were possessed of full complete and independent power and authority members of the advisory committee may receive from the executor or trustee or their successors reasonable_compensation for their services and reimbursement for their expenses incident to their services son died on date prior to the funding of the trust and without children spouse died on date due to the deaths of son and spouse daughter was the last surviving member of the advisory committee after daughter’s death the trust does not provide for the continuation of the advisory committee on date the probate_court issued an order pursuant to an agreement executed by trustee daughter grandchild grandchild and grandchild providing for the appointment of daughter’s children as successor advisory committee members upon daughter’s death and provisions for the continuation of the advisory committee for the remaining term of the trust the trustee represents that daughter grandchild grandchild grandchild and grandchild 1's children great grandchild great grandchild and great grandchild would like to make further modifications to the trust specifically they would like to enlarge the advisory committee by adding daughter’s three children grandchild grandchild and grandchild as equal voting members of the advisory plr-165140-02 committee along with daughter during daughter’s lifetime in addition they would like to convert the portion of the trust consisting of marketable_securities and reinvestments to a total return share on date daughter grandchild grandchild grandchild great grandchild great grandchild great grandchild and trustee executed an agreement that provides it shall only be effective upon an order of the probate_court the agreement provides in relevant part as follows grandchild grandchild and grandchild shall be added as equal voting members of the advisory committee of the trust with daughter during daughter’s lifetime with the same powers and authority conferred upon the advisory committee in the trust upon the death of grandchild during daughter’s lifetime grandchild 1's eldest then living child shall automatically succeed grandchild as a member of the advisory committee if grandchild 1's eldest child who is then serving as a member of the advisory committee shall fail or cease to serve grandchild 1's next eldest child shall automatically become a member of the advisory committee in place of such member upon the death of the last survivor of grandchild grandchild and grandchild during daughter’s lifetime each of grandchild 1's then living children shall be allowed to function and serve as a member of the advisory committee of the trust with daughter with the same powers and authority conferred upon the advisory committee in the trust the date probate_court order shall continue to remain in effect with respect to the trust upon daughter’s death the portion of the trust consisting of marketable_securities and reinvestments shall be converted to a total return share whereby trust distributions shall equal the greater of a the net_income of the total return share or b six percent of the net fair_market_value of the total return share assets valued as of the last business_day of the prior taxable_year not to exceed the amount of corpus appreciation of the total return share assets during the prior taxable_year on date daughter grandchild grandchild grandchild great grandchild great grandchild great grandchild and trustee filed a petition with the probate_court seeking approval of the date agreement trustee has requested a ruling that the proposed enlargement of the advisory committee and the conversion of a portion of the trust to a total return share will not violate b a of the tax_reform_act_of_1986 and thus the trust will continue to be exempt from the gst tax plr-165140-02 law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides generally that any trust in existence on date will be considered an irrevocable_trust unless otherwise provided in sec_26_2601-1 or c relating to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount plr-165140-02 of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates the application of paragraph b as follows conversion of income_interest into unitrust_interest in grantor established an irrevocable_trust under the terms of which trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in the appropriate local court approves a modification to the trust that converts a’s income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in this case the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a’s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code sec_26_2601-1 example illustrates the application of paragraph b as follows administrative change to terms of a_trust in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code plr-165140-02 in the present case the trust was created and became irrevocable on date and there have been no additions made to the trust after date accordingly the trust is exempt from the gst tax under sec_26_2601-1 based on the facts submitted and the representations made the proposed appointment of grandchild grandchild and grandchild as equal voting members of the advisory committee along with daughter during daughter’s life effectuates an administrative change and will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification see sec_26 b i e example the proposed conversion of a portion of the trust to a total return share will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification see sec_26_2601-1 example in addition the proposed modifications do not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust provided that the probate_court approves the proposed agreement the modification will not violate b a of the tax_reform_act_of_1986 and will not affect the gst exempt status of the trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trustee sincerely yours melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
